Per Curiam.
The plaintiff alleged it was the holder in due course of a lease agreement signed by three persons, one of whom was the defendant. That the lease was in default and that a total of $2,534.01 was due on it.
The defendant made formal denial of the above. His denials were in some instances not very careful of the truth, in that he denied that the property was leased, that the agreement provided for monthly payments or that it was irrevocable. In direct conflict with these denials the defendant in his Further Answer says that his signature on said lease was procured upon a statement by lessor that another signer (Fred Ramey) would be held solely liable and that his signature was required because the equipment could be released only if signed for by a physician. These were his claims by which he sought to plead fraud in the inducement.
The bare claim of fraud is not sufficient- — -the facts constituting it must be pleaded with particularity. Colt v. Kimball, 190 N.C. 169, 129 S.E. 406, arrays the various holdings and says, citing many cases, “The facts relied upon to constitute fraud, as well as the fraudulent intent, must be clearly alleged. * * * Fraud must be charged positively, and not by implication. * * * Fraud must be charged so that all its necessary elements appear affirmatively. * * * It is not sufficient to allege as a conclusion merely that the signature to the contract was procured by fraud and misrepresentation of plaintiff’s agent. The facts must appear so that the court, itself, can see that these facts, if found to be true, do constitute fraud.”
Here hardly any of the essential elements are pleaded — and especially is there missing any allegation that the inducement was falsely made to the knowledge of the lessor’s agent.
Further, the defendant’s claim that his signed agreement to be bound by the terms of the lease meant nothing is at complete variance with the law. In Rankin v. Helms, 244 N.C. 532, 94 S.E. 2d 651, the present Chief Justice quotes from Ins. Co. v. Morehead, 209 N.C. 174, 183 S.E. 606, “It is well nigh axiomatic that no verbal contract between the parties to a written contract, made before or at the time of the execution of such contract, is admissible to vary its terms or to contradict its provisions.”
The plaintiff’s demurrer ore tenus was properly sustained and in the trial there was
No error.